Case 1:20-cv-01387-AJT-JFA Document 99-2 Filed 03/19/21 Page 1 of 6 PageID# 3586




                           EXHIBIT B
Case 1:20-cv-01387-AJT-JFA Document 99-2 Filed 03/19/21 Page 2 of 6 PageID# 3587




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


  CENTER FOR WORKPLACE COMPLIANCE
  (f/k/a EQUAL EMPLOYMENT ADVISORY
  COUNCIL),

  Plaintiff,

  v.                                                            Case No. 1:20-cv-01387-AJT-JFA

  LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
  THERESA GOKTURK (a/k/a CHRIS GOKTURK), and
  DOE DEFENDANTS 1-10, INCLUSIVE,

  Defendants.


       CENTER FOR WORKPLACE COMPLIANCE’S OBJECTIONS TO LITTLER
          MENDELSON, P.C.’S FIRST SET OF REQUESTS FOR ADMISSION

         Pursuant to Fed. R. Civ. P. 36 and Local Civil Rule 26, Defendant Center for Workplace

 Compliance (“CWC,” “Association,” or “Plaintiff”) hereby submits its objections First Set of

 Requests for Admission (the “Requests”) served on it by Defendant Littler Mendelson, P.C.

 (“Littler” or “Defendant”) as follows:

                                 PRELIMINARY STATEMENT

         1.     Plaintiff’s objections are made pursuant to Local Rule 26(C) and Plaintiff shall

 serve its responses within 30 days of service or a date otherwise agreed to by the Parties.

         2.     Plaintiff denies all Requests or parts thereof that are not expressly admitted.

         3.     Plaintiff’s responses are made solely for purposes of this action, and not for

 purposes of any other action. These responses are subject to all objections as to competence,

 relevance, materiality, propriety, admissibility, and any and all other objections or grounds that

 would require the exclusion of evidence disclosed herein if the evidence were produced and
Case 1:20-cv-01387-AJT-JFA Document 99-2 Filed 03/19/21 Page 3 of 6 PageID# 3588




 sought to be introduced into evidence in Court; all of which objections and grounds are

 specifically reserved and may be interposed at the time of trial or other attempt to use one or

 more of these responses.

        4.      Plaintiff’s responses are made without in any way waiving or intending to waive,

 but on the contrary, preserving and intending to preserve, the following:

             a. All questions of authenticity, relevance, materiality, privilege, and admissibility

                as evidence for any purpose of the information provided, which may arise in any

                subsequent proceeding in, or the trial of, this or any other action;

             b. The right to object to the use of said information at any subsequent proceeding in,

                or the trial of, this or any other action, or any other grounds;

             c. The right to object on any ground at any time to other Requests or other

                disclosures involving said information or subject matter thereof; and

             d. The right to make additions and/or amendments to these responses if further

                disclosure or investigation yields information called for in disclosure.


                         SPECIFIC OBJECTIONS TO DEFINITIONS

        The following objections apply to each and every separately-numbered Request and are

 incorporated by reference into each and every specific response as if set forth in full in each

 separately-numbered response. Plaintiff’s responses, regardless of whether they include a

 specific objection, do not constitute an adoption or acceptance of the definitions and instructions

 that Plaintiff seeks to impose.

        1.      Plaintiff objects to Littler’s definitions of “You” and “CWC” as overbroad and

 unduly burdensome. Plaintiff will interpret “You” and “CWC” to mean Center for Workplace
Case 1:20-cv-01387-AJT-JFA Document 99-2 Filed 03/19/21 Page 4 of 6 PageID# 3589




 Compliance and its predecessors, including, without limitation, Equal Employment Advisory

 Council.

 REQUEST NO. 1:

 Admit that defendant Lance Gibbons was never employed by CWC.

 OBJECTION TO REQUEST NO. 1:

 Pursuant to Local Rule 26(C), Plaintiff serves only its objections at this time. Plaintiff will

 respond to this Request within 30 days from the date of service.

 REQUEST NO. 2:

 Admit that defendant Theresa Gokturk was never employed by CWC.

 OBJECTION TO REQUEST NO. 2:

 Pursuant to Local Rule 26(C), Plaintiff serves only its objections at this time. Plaintiff will

 respond to this Request within 30 days from the date of service.

 REQUEST NO. 3:

 Admit that of all the copyright registrations identified in Exhibit B to your Amended Complaint,

 CWC could potentially elect statutory damages only for proven infringement of the registrations

 identified as “Claim Numbers” 1-11.

 OBJECTION TO REQUEST NO. 3:

 Pursuant to Local Rule 26(C), Plaintiff serves only its objections at this time. Plaintiff objects to

 this Request on the basis that it is compound. Plaintiff will respond to this Request within 30

 days from the date of service.



  Dated: February 5, 2021                           Respectfully submitted,

                                                    MORGAN LEWIS & BOCKIUS LLP

                                                    By:        /s/ Mark L. Krotoski
Case 1:20-cv-01387-AJT-JFA Document 99-2 Filed 03/19/21 Page 5 of 6 PageID# 3590




                                                 /s/ J. Kevin Fee
                                            Mark L. Krotoski (pro hac vice)
                                            J. Kevin Fee (Virginia Bar. No. 88376)
                                            Jane W. Wise (pro hac vice)
                                            Rachel E. Fertig (pro hac vice)
                                            1111 Pennsylvania Ave. NW
                                            Washington, DC 20004-2541
                                            Telephone: +1.202.739.3000
                                            Facsimile: +1.202.739.3001
                                            mark.krotoski@morganlewis.com
                                            kevin.fee@morganlewis.com
                                            jane.wise@morganlewis.com
                                            rachel.fertig@morganlewis.com


                                            Thomas Y. Nolan (pro hac vice)
                                            1400 Page Mill Road
                                            Palo Alto, CA 94304
                                            Telephone: +1.650.843.4000
                                            Facsimile: +1.650.843.4001
                                            thomas.nolan@morganlewis.com

                                            Attorneys for Center for Workplace
                                            Compliance
Case 1:20-cv-01387-AJT-JFA Document 99-2 Filed 03/19/21 Page 6 of 6 PageID# 3591




                                 CERTIFICATE OF SERVICE


        I hereby certify that on February 5, 2021, the foregoing Center for Workplace

 Compliance’s Objections to Littler Mendelson, P.C.’s First Set of Interrogatories was served via

 email with consent upon the following:

  Attorneys for Defendants Littler Mendelson,     Attorneys for Defendant Lance E. Gibbons
  P.C., and Theresa Gokturk

  John A. Burlingame                              Robert C. Gill, II
  (Virginia Bar No. 32694)                        (Virginia Bar No. 26266)
  2550 M Street, NW                               Ian A. McLin (Virginia Bar No. 92403)
  Washington, DC 20037                            Saul Ewing Arnstein & Lehr LLP
  Telephone: +1.202.626.6871                      1919 Pennsylvania Ave. NW, Suite 550
  john.burlingame@squirepb.com                    Washington, DC 20006
                                                  Telephone: +1.202.295.6605
  David S. Elkins (pro hac vice)                  robert.gill@saul.com
  Joseph Patrick Grasser (pro hac vice)           ian.mclin@saul.com
  1801 Page Mill Road, No. 110
  Palo Alto, CA 94304
  Telephone: +1.650.843.3378
  david.elkins@squirepb.com
  joseph.grasser@squirepb.com

  Joseph A. Meckes (pro hac vice)
  275 Battery Street, 26th Floor
  San Francisco, CA 94111
  Telephone: +1.925.595.8225
  joseph.meckes@squirepb.com

  Eleanor Marie Carney Hagan
  (pro hac vice)
  Key Tower, 127 Public Square #4900
  Cleveland, OH 44144
  Telephone: +1.216.479.8072
  eleanor.hagan@squirepb.com


                                                  /s/ J. Kevin Fee
                                                      J. Kevin Fee
